Citation Nr: 1103079	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-15 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran's active service includes periods from September 1966 
to April 1969, and from July 1969 to March 1993.  He retired with 
the rank of Sergeant Major, with more than 25 years service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The record reflects that in a statement received by the RO in 
June 2009, the Veteran withdrew his request for a Travel Board 
hearing, which was scheduled for that month.


FINDING OF FACT

The Veteran served in Vietnam during the Vietnam era, and is 
presumed to have been exposed to Agent Orange or other herbicide 
while in military service.


CONCLUSION OF LAW

The Veteran has type II diabetes mellitus that is presumed to 
have been incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as diabetes mellitus becomes manifest 
to a degree of 10 percent within one year of the Veteran's 
discharge from service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the Veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if a 
Veteran served on active duty in Vietnam, during the Vietnam era, 
the Veteran is presumed to have been exposed to a herbicide agent 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to herbicide exposure.  38 C.F.R. 
§§ 3.3.07(a)(6), 3.309(e).  Type II diabetes mellitus is among 
those diseases.  

Additionally, the Department of Defense (DoD) has confirmed that 
Agent Orange was used from April 1968 through July 1969 along the 
Korean Demilitarized Zone (DMZ), including a strip of land 151 
miles long and up to 350 yards wide from the south barrier fence 
to North of the "civilian control line."  There is no indication 
that the herbicide was sprayed in the DMZ itself.  If it is 
determined that a Veteran who served in Korea during this time 
period belonged to one of the units identified by DoD as having 
been in the affected area, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" distributed 
in September 2003.

An appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The provisions set forth in Combee are applicable 
in cases involving Agent Orange exposure.  McCartt v. West, 12 
Vet. App. 164, 167 (1999).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

The Veteran contends that his currently-shown type II diabetes 
mellitus is the result of exposure to Agent Orange while he was 
stationed in Korea from 1968 to 1969.  Alternatively, the Veteran 
asserts that he served in Vietnam in 1967, and that he was 
exposed to Agent Orange during that time.  The record reflects a 
2004 diagnosis of type II diabetes mellitus.

The Veteran's service personnel records reflect that he served in 
Korea from February 1968 to April 1969 with Company B, 51st 
Signal Battalion, Eighth Army.  Although this is during the 
period when Agent Orange was used on the DMZ, the Veteran's unit 
is not one of the units recognized as having been in the affected 
area.  Accordingly, the Board may not grant the Veteran's service 
connection claim for type II diabetes mellitus based on a 
presumption of exposure to Agent Orange during his Korean 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

However, the Veteran has consistently asserted that, prior to his 
service in Korea, he served in Vietnam for approximately 3 months 
in 1967.  (In a December 2002 statement, he reported service in 
Vietnam from January to March 1967; a December 2010 Informal 
Hearing Presentation asserts Vietnam service from February to 
April 1967.)  The record is supportive of this assertion.  

Specifically, the Veteran's DD 214 for his period of service from 
September 1966 to April 1969 reflects approximately one year and 
five months of foreign and/or sea service during that time.  As 
already discussed, the Veteran was clearly documented to have 
served in Korea for approximately one year and two months, 
leaving roughly three months of his period of foreign and/or sea 
service (and the amount of time he claims to have served in 
Vietnam) unaccounted for.  The DD 214 also reflects the Veteran's 
receipt of the Vietnam Service Medal (VSM).  While the VSM is not 
in and of itself verification that the Veteran was present on the 
ground within the boundaries of the Republic of Vietnam, here, it 
carries significant probative weight when viewed in light of the 
Veteran's unaccounted-for foreign service and his adamant 
assertion that he served in Vietnam.  Perhaps the most 
compelling, if not dispositive, evidence of the Veteran's claimed 
Vietnam service is a pay stub (submitted by the Veteran in 
September 2006), which was issued to him on March 1967 by the 4th 
Infantry Division, APO SF 96265.  In this regard, the Board takes 
notice of internet websites which document the presence of the 
4th Infantry Division in Vietnam from 1966 to 1970, and, 
specifically, in March 1967.  
See, e.g., 
http://en.wikipedia.org/wiki/4th_Infantry_Division_(United_States
).  

Thus, based on the foregoing evidence, the Board finds that the 
Veteran served in Vietnam during the Vietnam era; and as there is 
no affirmative evidence to the contrary, he is presumed to have 
been exposed to herbicides.  Given this finding, together with 
medical evidence reflecting a diagnosis of type II diabetes 
mellitus, which is one of the diseases found to be associated 
with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e), 
the Veteran's claim for service connection for type II diabetes 
mellitus is granted. 






ORDER

Service connection for type II diabetes mellitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


